         Case 6:21-cv-00001-DWM Document 16 Filed 04/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


MARK IBSEN,                                     Case No. CV-21-001-H-DWM

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANA DIAZ, et al,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED pursuant to the Order, (Doc. 15)
  judgment is entered in favor of the Defendants.

        Dated this 7th day of April 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ H. Gauthier
                                   H. Gauthier, Deputy Clerk
